RALEIGH BROWN, Justice
(dissenting).
I join Chief Justice McCloud in his concurring opinion as to all matters except his agreement that Special Issues No. 2-B, 3-B, 4-B, and 5-B, are ultimate and controlling issues. In so holding, the majority opinion concludes the findings that the Plaintiff sisters “did not understand” require setting aside the transactions inquired of in the designated issues. I cannot agree and respectfully dissent.
In the case at bar the Plaintiff sisters do not plead or suggest in the trial any mental incapacity on their part. There is no finding of fraud, accident, mutual mistake or misrepresentation of facts by anyone involved in the transactions in question. I am of the opinion that the improper submission of Special Issues No. 2-A, 3-A, 4 — A, and 5-A and the material misconduct of the jury constitute reversible error and vitiates the findings as to undue influence. Therefore to prevail, the Plaintiff sisters must establish a breach of the confidential relationship existing between them and S. T. Swenson.
The quotations from Pomeroy, American Jurisprudence 2d, the Archer case, and the cited Bohn case in the majority opinion clearly announce the rules of substantive law concerning dealings between persons occupying confidential and fiduciary relations toward each other. (Case law suggests the possibility of different degrees of duty on the part of the person in whom the confidence is reposed in different confidential relation situations. I shall refrain from making such distinctions here even though the question does arise, is S. T. the sisters’ agent, their advisor or only a trusted brother.) Without doubt equity raises a presumption against the validity of such transactions and requires before the presumption can be overcome “clear evidence of good faith, of full knowledge and of independent consent and action”, “its perfect fairness, adequacy and equity”, “and unless found to have been made freely, voluntarily and with a .full understanding of the facts, will be invalidated.”
The effect of the presumption in Texas is stated in McCormick & Ray, Texas Law of Evidence, Section 57, as follows:
“Under the more generally accepted view (and the Texas view) that the sole effect of a presumption is to fix the burden of producing evidence, obviously presumptions are nothing more than rules for the guidance of the trial judge in locating the burden at a particular time. The Court first has to determine whether the opponent has produced sufficient evidence to support a finding of the non-existence of the presumed fact; if so, the case will proceed as if no one had ever heard of the presumption.”
*691There are innumerable Texas cases cited by the treatise in support of the proposition.
Since the confidential relationship existed, the Plaintiff sisters had the presumption of the invalidity or unfairness of the transactions in their favor. Appellants then produced evidence showing the sisters had competent, independent legal advice, that the transactions were fully explained to them and that they asked questions concerning each prior to executing any instruments putting into effect the transactions. Evidence showed the Plaintiff sisters as being strong-willed persons who enjoyed the ceremonies surrounding the execution of the instruments and appreciated the fact a museum would be named in honor of their family. Witnesses testified the sisters exhibited much excitement anticipating the construction of the museum and of placing items of history from their home in it. Neither sister ever testified S. T. Swenson failed to explain the instruments to them or deceived them. The record reflects that S. T. assisted his sisters in their affairs for more than forty years without violating a confidence. Therefore the appellants discharged their burden of producing evidence and the Plaintiff sisters must shoulder the burden of establishing the invalidity of the transactions by showing a breach of the confidential relationship by S. T. Swenson.
Our problem then becomes what is the proper submission of the case under our special issue practice. We must adhere to the proper substantive law but we must not do violence to the appropriate rules regarding submission of a case on special issues. Only ultimate, controlling issues are to be submitted, not evidentiary issues. Leeder et al. v. Leeder et al., 161 S.W.2d 1112 (Tex.Civ.App. — San Antonio 1942, writ ref.); Glass v. Upton et al., 226 S.W.2d 244 (Tex.Civ.App. — Austin 1950, no writ history); Rule 279, Texas Rules of Civil Procedure.
Our Supreme Court in the Archer case quotes:
“The burden of establishing its perfect fairness, adequacy, and equity is thrown upon the attorney, upon the general rule, that he who bargains in a matter of advantage with a person placing a confidence in him, is bound to show that a reasonable use has been made of the confidence.”
The Bohn case states “The donee must show from the circumstances surrounding the making of the gift that it was fair and equitable.”
An inquiry of whether the Plaintiff sisters knew and understood appears to me to be an inquiry as to their mental capacity and there is no pleading or proof of mental incapacity in the case at bar. The Bohn case says the finding must be that “the gift was fair and equitable”. The Archer cáse says “that a reasonable use has been made of the confidence” is the test. Under neither case could the inquiry of whether the sisters knew and understood be anything other than evidentiary and thus would not support a judgment. Simmons Motor Company v. Mosley, 379 S.W.2d 711 (Tex. Civ.App. — Austin 1964, writ ref. n. r. e.).
Whether the plaintiff sisters executed the instruments voluntarily or whether they acted freely, or whether they had independent legal advice, or whether they had full knowledge, or whether a full disclosure was made to them, or whether they understood, and similar inquiries are evi-dentiary matters as to “fairness, adequacy and equity” of the transactions and are not ultimate and controlling issues.
In the case at bar mentally competent persons seek to set aside their transactions without proper findings of fraud, accident, mutual mistake, misrepresentation of facts or undue influence. Their recovery is predicated upon a breach of a confidential relationship. I must conclude under such circumstances and the applicable substan-*692five law a proper submission, as indicated in the Archer case, would inquire as to S. T. Swenson’s failure to make a reasonable use of the confidence imposed in him with an appropriate instruction as to the duty of such a confident. Such an inquiry would properly place the burden of proof and ask the ultimate controlling issue.
I agree with the overruling of appellees’ cross-points. There being no proper delivery of the instrument conveying the 1761 acres of land to the Stephens County Museum, Inc., I would affirm that portion of the judgment of the trial court. In all other matters, I would reverse the judgment and remand the cause.